Citation Nr: 1341976	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for benign prostate dysplasia.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

6.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for diabetes mellitus, type II (DM), hypertension, benign prostate dysplasia, erectile dysfunction (ED), acid reflux, emphysema, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy. 

In July 2013, the Veteran presented sworn testimony during a video conference hearing in Denver, Colorado, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In July 2013, prior to the promulgation of a decision by the Board, the Veteran submitted a written statement indicating that he wished to withdraw his appeal for service connection for hypertension.

2.  In July 2013, prior to the promulgation of a decision by the Board, the Veteran submitted a written statement indicating that he wished to withdraw his appeal for service connection for benign prostate dysplasia.

3.  In July 2013, prior to the promulgation of a decision by the Board, the Veteran submitted a written statement indicating that he wished to withdraw his appeal for service connection for acid reflux.

4.  In July 2013, prior to the promulgation of a decision by the Board, the Veteran submitted a written statement indicating that he wished to withdraw his appeal for service connection for emphysema.

5.  The evidence does not establish that the Veteran was exposed to herbicide agents in service or that he served in the Republic of Vietnam.

6.  The preponderance of the evidence is against a finding that diabetes mellitus, type II, is the result of a disease or injury in active duty service.

7.  The Veteran is not service connected for diabetes mellitus, type II.

8.  The preponderance of the evidence is against a finding that erectile dysfunction is the result of a disease or injury in active duty service or a service-connected disability.

9.  The preponderance of the evidence is against a finding that left lower extremity peripheral neuropathy is the result of a disease or injury in active duty service or a service-connected disability.

10.  The preponderance of the evidence is against a finding that right lower extremity peripheral neuropathy is the result of a disease or injury in active duty service or a service-connected disability.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for hypertension by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for benign prostate dysplasia by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for acid reflux by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for emphysema by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  Diabetes mellitus, type II, was not incurred in or aggravated by active service and may not be presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2013).

6.  Erectile dysfunction was not incurred in or aggravated by active service or a service-connected disability and may not be presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309, 3.310 (2013).

7.  Left lower extremity peripheral neuropathy was not incurred in or aggravated by active service or a service-connected disability and may not be presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309, 3.310 (2013).

8.  Right lower extremity peripheral neuropathy was not incurred in or aggravated by active service or a service-connected disability and may not be presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

The Veteran's claims for service connection for hypertension, benign prostate dysplasia, acid reflux, and emphysema have been dismissed, as discussed below.  As such, any error related to the VCAA is moot as to these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the remaining claims, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The September 2008 letter also notified him of how VA determines disability ratings and effective dates.  Additionally, a July 2009 letter provided notice on what is required to establish service connection on a secondary basis.  These letters accordingly addressed all notice elements and were sent prior to initial adjudication of the claim by the AOJ.  Nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, personnel records, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained with regard to these claims.

With respect to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board concludes that that an examination is not needed because the evidence does not establish an in-service event, injury or disease for any of the Veteran's claims or service-connected DM for his ED and bilateral lower extremity peripheral neuropathy claims.  In so deciding, the Board notes a recent Federal Circuit case that upheld a United States Court of Appeals for Veterans Claims (Court) determination that VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  As discussed in detail below, the evidence does not establish that the Veteran was exposed to herbicides in service.  Further, there is no evidence of in-service complaints or treatment relating to DM, ED, or the left lower extremity, nor does the Veteran claim such.  The language of the regulation is clear and unambiguous - the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2013); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In a case, such as this, where the evidence has failed to establish an in-service event or injury, VA is not obligated to provide a medical examination.  As the Veteran's statements are unsupported and there was no other evidence establishing an in-service event, disease, or injury, 38 C.F.R. § 3.159(c)(4) did not require that VA provide a medical examination.  See Bardwell, supra.  

The Board notes that a review of the service treatment records showed a June 1968 complaint of right leg numbness and burning following a scorpion bite.  However, the Veteran has not claimed that this was an in-service injury to the right leg for which he is seeking service connection or that this isolated complaint is related to his current right lower extremity peripheral neuropathy.  Further, the evidence shows that these complaints were associated with a specific diagnosis - a scorpion bite - and the Veteran's normal separation and lack of right leg symptoms for many years after service fail to provide an indication that this incident may be the cause of his current right lower extremity peripheral neuropathy.  As the Veteran does not claim such and the evidence fails to provide any indication of a relationship between the in-service scorpion bite and the Veteran's current right lower extremity peripheral neuropathy, the requirements of McLendon are not met and an examination is not required for the right lower extremity claim either.

Additionally, as the Veteran is being denied service connection for DM, an examination is not warranted to determine whether his ED and/or bilateral lower extremity peripheral neuropathies are secondary to DM.  While an examination could determine the link between either of these disabilities and his DM, his DM is not service connected so any medical nexus would be irrelevant for the purposes of obtaining secondary service connection.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In a July 2013 written statement, the Veteran stated that he wished to withdraw his appeals for service connection for hypertension, benign prostate dysplasia, acid reflux, and emphysema.  He confirmed these withdrawals on the record during his July 2013 hearing testimony.  These withdrawals are effective immediately upon receipt by VA in July 2013.  38 C.F.R. § 20.204(b)(3) (2013).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

B. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis and endocrine disorders (such as Addison's disease), become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The diseases that are related to herbicide exposure include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2013).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(6)(iii) (2013).  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  Id.

However, in the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam.  38 C.F.R. §§ 3.307(a), 3.313(a) (2013).

The Veteran contends that he suffers from DM, ED, and left lower extremity peripheral neuropathy as a result of exposure to Agent Orange during service.  In this case, the Veteran served on a ship off the coast of Vietnam.  There is no indication in the evidence of record that his ship ever docked or that he ever stepped foot in the Republic of Vietnam.  A review of his personnel records is absent for any service in the Republic of Vietnam.  Rather, it merely shows service on the USS Braine and the USS Stoddard.  Although information on the USS Braine's history showed that the ship fired guns at night in the DaNang harbor and during the day along the nearby coast in October 1968, there is no evidence of any going ashore.  

Although his personnel records and ship history do not confirm that the Veteran stepped foot in the Republic of Vietnam, he now claims that he went ashore in DaNang as a petty officer in the supply division to restock ammunition.  However, the Board finds these allegations are not credible and cannot serve to establish that the Veteran stepped foot in the Republic of Vietnam.  At the beginning of the claims process, the Veteran made no mention of docking or stepping foot in the Republic of Vietnam.  Notably, his first statement regarding herbicide exposure, dated in March 2009, only reported serving aboard the USS Braine on the shoreline and in DaNang harbor and witnessing aircraft spraying what he believed was Agent Orange.  There is no mention whatsoever of the USS Braine docking or his going ashore to restock ammunition.  Surely if he went ashore while serving on the USS Braine off the coast of Vietnam, he would have mentioned it consistently throughout the claims process.  However, his first mention of possibly going ashore was in February 2010 - after his claim had been denied for lack of herbicide exposure.  Further, at the time of the February 2010 statement, he was not even sure that the ship docked, stating that it was "unclear."  It was not until a January 2011 statement that the Veteran recalled specifically being sent ashore to supervise the reloading of ammunition.  The Veteran's failure to mention this alleged history of going ashore until his claim was denied and the evolving nature of his allegations cut against his credibility.  In light of the lack of evidence to support his claim of going ashore in Vietnam and the lack of credibility of these claims, the Board concludes that the evidence does not support a finding that the Veteran stepped foot in the Republic of Vietnam.

With regard to the Veteran's remaining allegations of herbicide exposure - that he witnessed aircraft spraying herbicides and that his ship went upriver - the Board also finds that these allegations are without merit.  Even if the Board were to assume that the Veteran witnessed aircraft spraying a substance, there is no indication that it was Agent Orange.  The Veteran has provided no details as to how he ascertained the nature of this substance or that he was in fact exposed to it, rather than simply witnessing the spraying from his ship.  To the extent that he claims that his ship, a destroyer, went up river, there is no evidence in the ship history to support this allegation.  Further, it is impractical to believe that such a large ship would have navigated smaller rivers.  There is simply no sufficient and credible evidence that the Veteran was exposed to herbicides in service.  As there is no evidence that the Veteran was actually exposed to herbicides, nor may it be presumed that he was, he is not entitled to presumptive service connection for any of his claims.

Moreover, the Board notes that ED and peripheral neuropathy (other than the acute or subacute type that appears within weeks or months of herbicide exposure) are not conditions for which the herbicide presumption is available.  38 C.F.R. § 3.309(e) (2013).  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision on the claims for DM, ED, and left lower extremity peripheral neuropathy based on the holding in Combee.

DM

The Veteran's VA and private treatment records show that he has been diagnosed with DM.  As such, the first element of Hickson is met for this claim.

However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Hickson, supra.  A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with DM during his military service, nor does he allege such.  Rather, the Veteran alleges that his current DM is the result of in-service herbicide exposure.  Unfortunately, as noted above, the Board has found that the evidence does not show that the Veteran was exposed to Agent Orange in service.

Initially, the Board notes that lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is certainly competent to report that he stepped foot in the Republic of Vietnam.  However, his competency must be distinguished from his credibility.  As discussed in detail above, the Board does not find his recent reports of having stepped foot in Vietnam credible.  As such, the Board cannot find that the Veteran was exposed to Agent Orange in service and the second element of Hickson is not met.

As explained above, the competent and credible evidence of record is against a finding that the Veteran was exposed to herbicide agents in service or otherwise had an in-service event or injury relating to DM.  As such, the claim fails on that basis and any discussion of medical nexus is irrelevant.

Accordingly, the Board finds that the claim of entitlement to service connection for DM must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ED and Left Lower Extremity Peripheral Neuropathy

The Veteran's post-service VA and private treatment records show that he has been diagnosed with ED and left lower extremity peripheral neuropathy.  As such, the first elements of Hickson and Wallin are met for these claims.

As noted above, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury or, in the case of secondary service connection, a service-connected disability and a medical nexus between the current disability and the service-connected disability.  See Hickson, supra; Wallin, supra.  A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any ED or left lower extremity abnormalities during his military service, nor does he allege such.  Rather, the Veteran alleges that his current ED and left lower extremity peripheral neuropathy are the result of his alleged in-service herbicide exposure and/or DM.  However, as discussed in detail above, the evidence does not establish that the Veteran was exposed to herbicides in service.  Further, he has been denied service connection for DM.  As such, he may not receive service connection for ED or left lower extremity peripheral neuropathy due to herbicide exposure or secondary to DM.  As such, the second elements of Hickson and Wallin are not met and these claims must be denied.  Any further discussion of medical nexus is irrelevant.

Accordingly, the Board finds that the claims of entitlement to service connection for ED and left lower extremity peripheral neuropathy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

Right Lower Extremity Peripheral Neuropathy

The Veteran's post-service VA and private treatment records show that he has been diagnosed with right lower extremity peripheral neuropathy.  As such, the first elements of Hickson and Wallin are met for this claim.

As noted above, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury or, in the case of secondary service connection, a service-connected disability and a medical nexus between the current disability and the service-connected disability.  See Hickson, supra; Wallin, supra.  With regard to the Veteran's only contentions - that his right lower extremity peripheral neuropathy is the result of his alleged in-service herbicide exposure and/or DM, as discussed in detail above, the evidence does not establish that the Veteran was exposed to herbicides in service.  Further, he has been denied service connection for DM.  As such, he may not receive service connection for right lower extremity peripheral neuropathy due to herbicide exposure or secondary to DM.  As such, the second elements of Hickson and Wallin are not met with regard to service connection based on herbicide exposure and secondary to DM.  Any further discussion of medical nexus is irrelevant with regard to these theories of entitlement.

The Board notes, however, that the Veteran's service treatment records do show a single June 1968 incident of right leg numbness and burning following a scorpion bite.  As such, the second element of Hickson is met as to this in-service complaint only.  Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service scorpion bite with right leg numbness and burning and his current right lower extremity peripheral neuropathy.  See Hickson, supra.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's in-service complaint and his current right leg disability.  None of his VA or private treatment records reference the in-service scorpion bite.  The Veteran himself has not mentioned this event or complained of continuous right leg symptoms since service.  As discussed above, the Board has determined that an examination is not warranted for this claim.  As such, none has been provided to address the issue of a medical nexus.  In the absence of any evidence of a medical nexus between the Veteran's in-service scorpion bite and his current right lower extremity peripheral neuropathy, service connection cannot be granted on this basis either.  See Hickson, supra.

Accordingly, the Board finds that the claim of entitlement to service connection for right lower extremity peripheral neuropathy must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

						(CONTINUED ON NEXT PAGE)


ORDER

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for benign prostate dysplasia is dismissed.

The appeal for service connection for acid reflux is dismissed.

The appeal for service connection for emphysema is dismissed.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


